DETAILED ACTION
Status of Claims
	Claims 1-22 are pending.
	Claims 19-22 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method, classified in C25D11/26.
II. Claims 19-22, drawn to a product, classified in B32B33/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as chemical synthesis.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Weber on 30 December 2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-22 are 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: page 7 line 15 identifies the mesoporous film as numerical identifier 100, however, the remaining part of the specification indicates that the entropy-stabilized ceramic film is 100.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  “anion” may be more appropriately written to refer to the anion of claim 1 (i.e. “the anion”).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the use of “ranged” may be more appropriately written. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “the entropy-stabilized alloys is” appears to use the incorrect verb “is” for a plurality. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “includes oxygen anion” may be more appropriately written such as “includes an oxygen anion”.  Appropriate correction is required.
17 is objected to because of the following informalities:  the phrase “is ranged from” may be more appropriately written.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not appear to identify any values for the atomic ratios and therefore it is unclear what atomic ratios are required. 
Claim 7 recites the limitation "the step of forming a mesoporous structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the physical property" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what property is being referred to since there are inherently more than one physical property.  Claim 8 as a whole is indefinite 
Regarding claims 10 and 11, it is unclear how the first layer includes alloys in the plurality.  It is unclear how many alloys are to be selected from the listing in claim 11.  
Claim 12 recites the limitation "the step of anodizing the first layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the claimed “the physical property of the thin film” is indefinite because it is unclear what physical property is being referred to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yavari et al. (“Crystal structure and nanotopographical features on the surface of heat-treated and anodized porous titanium biomaterials produced using selective laser melting”, Applied Surface Science, 290, p. 287-294, 2014).
Regarding claim 1, Yavari discloses a method for preparing anodized porous titanium coating (title = a method for preparing a ceramic thin film coating), comprising:
Preparing a TiAlV film using selective laser melting of TiAlV ELI powder (abstract, 2. Materials and methods) (= preparing a first layer formed by raw materials with a plurality of metal elements); and
Anodizing the titanium alloy structure in HF to form TiO2 nanotubes (abstract, 2. Materials and methods) (= subjecting the first layer to reaction with anion thereby transforming at least a portion of the first layer to a second layer).  Regarding the phrase “entropy-stabilized” of the preamble, the phrase does not give life, meaning or vitality to the claim or require a particular method step or element.  
Regarding claim 2, Yavari teaches the anodization of the alloy layer and therefore the anion (e.g. F-) reacts with the alloy layer in a top-down manner (2. Materials and methods).
Regarding claim 4, Yavari discloses the alloy including Ti, Al and V.  
Regarding claim 6, Yavari teaches the anodization of the alloy layer to form an oxide layer which is bonded to the alloy layer that remains. 
Regarding claim 12, Yavari discloses the step of anodizing (abstract).  
Regarding claim 13, intrinsically during anodization of Yavari the anion (e.g. F-) is incorporated in the lattice of the alloy layer. 
Regarding claim 15, Yavari discloses the second layer including an oxide (abstract, e.g. TiO2).
Regarding claim 16, Yavari discloses the step of anodization in which the physical properties of the alloy are manipulated by anodization potential, electrolyte and duration (2. Materials and methods). 
Regarding claim 17, Yavari disclose an anodization potential of 20 V (p. 288) which falls within the claimed range. 
Regarding claim 18, Yavari discloses the use of HF electrolyte (2. Materials and methods) which is an acid solution.  
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 109252199).
Regarding claims 1 and 3, Yang discloses a method of preparing an entropy alloy material of surface ceramic deposition (title), comprising:
Using raw materials of high purity 99.9 % of at least five elements with atomic ratio 1:1:1:1:1 (page 5) (= preparing a first layer formed by raw materials with a plurality of metal elements; = wherein the raw materials are provided in approximately equal atomic ratios);
Performing micro-arc oxidation with an electrolyte to form an oxide layer (= subjecting the first layer to reaction with anion thereby transforming at least a portion of the first layer to a second layer). Regarding the phrase “entropy-stabilized” of the preamble, the phrase does not give life, meaning or vitality to the claim or require a particular method step or element.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al. (2014) in view of Liu et al. (CN 109621006).
Regarding claim 5, Yavari discloses the claimed invention as applied above.  Yavari does not disclose the purity level of the raw materials. 
Liu discloses producing a porous titanium coating wherein raw material of TiAlV powder is of medical grade of purity > 99.99 % (page 3).  
.  
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al. (2014) in view of Diamanti et al. (“Multi-step anodizing on Ti6Al4V components to improve tribomechanical performances”, Surface & Coatings Technology, p. 19-27, 2013).
Regarding claims 7-9, Yavari discloses the claimed invention as applied above.  Yavari does not disclose forming a mesoporous structure between the first and second layers.
Diamanti discloses a multi-step anodizing process on TiAlV components to improve tribomechanical performances (title) including using anodizing to form a two-layer structure with a dense homogeneous outer layer and a more porous layer below.  As shown in Fig. 3, the pores fall within the claimed (claim 9) size range of 10-50 nm therefore the porous layer is mesoporous. Diamanti teaches that the formation of a double layered coating has a slightly decreased surface hardness and stiffness compared to a metallic substrate and increased scratch and fretting wear resistance thanks to an excellent adherence to the substrate, an optimal value of the hardness to modulus ratio and a marked decrease of the friction coefficient.  Diamanti teaches that the coating could be a suitable solution for applications where low friction, wear resistance under low load sliding contact and corrosion resistance are required. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming a mesoporous structure between the first and second layers because Diamanti discloses a two-step anodization of TiAlV with an intermediate porous layer that improves the properties of the structure as described .  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al. (2014).
Regarding claim 10, Yavari discloses the first layer including an alloy as described above.  While Yavari does not specifically address the claim limitation “entropy-stabilized”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which meet the instantly claimed method steps, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  Regarding any duplication of layers or materials, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  The duplication of the layer of Yavari would have been therefore an obvious engineering design choice.  
Regarding claim 11, Yavari discloses the method including Ti6Al4V (abstract).  The instant claim is unclear as indicated above regarding a plurality of alloys.  The instant claim does not indicate compositional limitations to TiAlV therefore the alloy of Yavari discloses the claimed TiAlV and/or it would have been obvious to produce the compound TiAlV given the teachings of Yavari.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al. (2014) in view of Murad (“Investigating corrosion behaviors of anodized metallic implants by electrochemical analysis”, Thesis, Wichita State University, 2016.).
Regarding claim 14, Yavari discloses the claimed invention as applied above.  Yavari discloses the anion as F-.  Yavari does not disclose the anion including oxygen.
Murad disclose the anodization of TiAlV in an oxalic acid electrolyte (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute one known electrolyte with another to produce the same or similar predictable result (i.e. substitute HF with oxalic acid).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795